                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JESSIE E. JONES,

        Plaintiff,
                                                     Case No. 1:14-cv-1021
 v.
                                                     HONORABLE PAUL L. MALONEY
 S. HULET, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on September 7, 2018, recommending that this Court grant the

motion in part and deny in the motion in part. The Report and Recommendation was duly served

on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 48) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 46) is

GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s Eighth Amendment claims against Officers

Hulet and Zwiefka and his first Amendment claim against Officer Zwiefka are DISMISSED.
       IT IS FURTHER ORDERED that the Order to Proceed In Forma Pauperis with Initial

Fee Due When Funds Become Available (ECF No. 3) is VACATED. Plaintiff is to pay the entire

remaining balance of the filing fee.



Dated: October 11, 2018                                 /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                            2
